Citation Nr: 0509963	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of stress 
fractures of the left foot, with traumatic arthritis and 
Achilles tendinitis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
stress fractures of the right foot, with traumatic arthritis 
and Achilles tendinitis, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Montgomery, 
Alabama, and Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2002, the Board denied the claims for increased 
rating for the bilateral foot disorders. The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2003, while 
this case was pending before the Court, the Office of General 
Counsel for VA, on behalf of the Secretary and the appellant 
filed a Joint Motion for Remand and to Stay Proceedings. The 
motion was to vacate the July 2002 decision by the Board, and 
to remand the case for readjudication pursuant to the 
recently enacted provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Joint Motion was granted by a 
January 2003 Court Order.

In July 2003, the Board remanded the case to the RO for 
further development, to include adjudication of the issue of 
secondary service connection for peripheral neuropathy of the 
right and left feet.  While in remand status, service 
connection was granted for these disorders, which were each 
rated by the RO as 10 percent disabling.  The case was 
returned to the Board and, in July 2004, it was again 
remanded to the RO for development.   The case has since been 
returned to the Board and is now ready for appellate review.


FINDINGS OF FACT

1.  Residuals of stress fracture of the left foot with 
traumatic arthritis and Achilles tendinitis are productive of 
no more than moderately severe impairment.

2. Residuals of stress fracture of the right foot with 
traumatic arthritis and Achilles tendinitis are productive of 
no more than moderately severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of stress fracture of the left foot with traumatic 
arthritis and Achilles tendinitis have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5010, 5284 (2004).

2.  The criteria for a rating in excess of 20 percent for 
residuals of stress fracture of the right foot with traumatic 
arthritis and Achilles tendinitis have not been met. 38 
U.S.C.A. §  1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5010, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a February 2000 statement 
of the case and supplemental statements of the case dated in 
April 2000, September 2000, April 2001, August 2001, and 
March 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding her claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  

Further, in letters dated in April and May 2003, the VA 
specifically informed the veteran of the information and 
evidence needed from her to substantiate her claim, evidence 
already submitted and/or obtained in her behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
her claim.  Most notably VA and private treatment records, 
statements from her private physicians, and reports of 
comprehensive VA examinations provided to her since service 
have been obtained and associated with her claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The appellant in a 
January 2005 statement questioned the adequacy of the VA 
examination, which was conducted in August 2004.  However, 
the Board finds that the examination was conducted in 
accordance with established procedures and another 
examination is not deemed necessary.  

The Board notes that the April and May 2003 VCAA letters were 
mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish all evidence in his 
possession pertinent to her claim as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  The veteran in a 
statement dated in April 2003 has specifically indicated that 
she has no further evidence to submit and no additional 
evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background.

The service medical records reflect that the veteran was 
treated during service for stress fractures of the heels and 
Achilles tendonitis.  A VA examination was conducted in 
December 1986. The veteran complained that while walking 
quickly, the right foot gives way and that both feet swell.  
There was trace soft tissue thickening symmetrically all 
around the feet and ankles, bilaterally on physical 
examination.  X-rays of the feet showed no abnormality.  The 
diagnosis was history of stress fracture, both feet, with no 
abnormality detected.  In January 1987 the RO granted service 
connection for the residuals of stress fractures of each foot 
and noncompensable evaluations were assigned at that time.

A May 1998 statement from a private physician is to the 
effect that the veteran had fairly severe heel pad pain and 
arthritis problem in her feet, which resulted in considerable 
disability.  In a June 1998 rating action the RO granted 10 
percent rating for stress fractures of the each foot with 
traumatic arthritis.

In a March 1999 statement J. C. T., M.D. indicated that the 
veteran had severe heel pad pain and developed Achilles 
tendonitis in conjunction with arthritis due to the stress 
fractures of both feet.  Dr. T. indicated that here medical 
problems would only retrograde in time.

A VA examination was conducted in May 1999. At that time the 
veteran complained of constant pain in her feet described as 
sharp, throbbing, and dull aching.  She reported swelling and 
mobility problems with weight bearing.  The intensity of the 
pain averaged 8 on a scale of 1 to 10.  The pain worsened 
with weather or temperature changes.  She stated that she 
fell at times due to the inability to move her feet.  She 
reported stiffness and fatigability in her ankles and feet. 
She lacked endurance because of the pain.  The pain was not 
relieved by rest and increased when she stood.  She stated 
that she walked distances of 50 to 100 feet. She used no 
corrective shoes, inserts, brace, splint, or crutches.  She 
wore tennis shoes.  She stated that she was unemployed and 
stayed at home due to cancer.

An examination of the left foot showed no deformity.  No 
clubbing of nails was noted.  Tenderness was noted on the 
medial malleolus and lateral malleolus.  The veteran 
complained of pain and tenderness along the tendons across 
the top of the foot.  Palpation of the Achilles tendon was 
stiff, tender, and tense.  No nodules were palpated.  She 
complained of pain on palpation or movement of the Achilles 
tendon.

Dorsiflexion of the left ankle was 10 percent without pain.  
Plantar flexion was 25 percent without pain. Eversion of the 
left foot was 10 percent without pain. Inversion was 20 
percent without pain.  No edema, swelling, or nodules were 
noted. Calluses were noted on the ball of the plantar surface 
of the foot.  Palpation of the anterior surface of the ankle 
joint revealed tenderness. Compression of the metatarsal 
phalangeal joints revealed tenderness.  Plantar reflexes were 
negative. Ankle reflexes were 4 plus.  Point to point 
discrimination was good.

An examination of the right foot showed no deformity.  No 
clubbing of nails was noted. Tenderness was noted on the 
medial malleolus.  Pain was voiced on palpation of the 
tendons of the right foot.  The Achilles tendon was stiff, 
tender, and tense.  No nodules were noted.  She complained of 
pain on palpation or movement of the Achilles tendon.  
Dorsiflexion of the right ankle was 10 percent without pain. 
Plantar flexion was 30 percent without pain. Eversion of the 
right foot was 10 percent without pain and inversion was 20 
percent without pain.  No nodules, swelling, or painful 
circumduction of the foot were noted.  A callus was noted on 
the lateral aspect of the plantar surface. Palpation of the 
anterior surface of the ankle was painful.  Compression of 
the meta-phalangeal joints revealed tenderness. Ankle 
reflexes were 4 plus. Point to point discrimination was good.

The veteran was unable to walk on her heels or toes for any 
distance. Gait was tense, deliberant, and awkward.  The 
examiner was unable to test for strength in her legs due to 
complaints of pain on pressure.  X-rays of the feet were 
normal.  The diagnoses were status post stress fractures of 
the feet and status post Achilles tendinitis of the feet.

The disability evaluations for each of the veteran's service-
connected foot conditions, recharacterized as left and right 
foot stress fractures by history with traumatic arthritis and 
Achilles tendonitis, were increased from 10 percent to 20 
percent disabling, effective from March 1999, by an RO rating 
action dated in June 1999.  An earlier effective date of 
November 1998 was later granted by a Board decision in 
November 1999.

In March 2000, Dr. T. indicated that the veteran suffered 
from Achilles tendinitis resulting from injuries that were 
received during service.  X-rays performed in February 2000 
disclosed stress fractures resulting from the tendonitis. In 
May 2000, Dr. T. indicated that the veteran had severe heel 
pad pain, pain through both ankle joints, and the top of her 
feet bilaterally.  She reported that she had a serious fall 
in April 2000 which resulted in severe swelling and pain in 
both feet, about the ankle joints bilaterally and pain across 
the top of her feet.  The examination and x-rays showed 
repeated stress fractures. It was stated that the veteran's 
foot condition would only retrogress over time.

An examination was conducted by VA in March 2001.  The 
veteran indicated that she had developed ankle pain, swelling 
and throbbing that was diagnosed as multiple stress fractures 
during service.  She stated that since her injury, she fell 
about once every three months, but that this had been 
increasing for the past seven months.  She had been using a 
cane since December 1999 to prevent falls.  She did not wear 
corrective shoes, shoe inserts, or braces.  She knew of no 
particular activity that caused her condition to flare up.  
In 1995 she had surgery for breast cancer.  Three weeks prior 
to the examination she underwent a lung resection for 
metastasis and received chemotherapy, which fatigued her.

On examination, the veteran stated that she had difficulty 
standing for any period of time.  An evaluation of both 
ankles and feet revealed no evidence of swelling, tenderness, 
redness, or deformity.  She was able to dorsiflex the right 
foot to "100" degrees and passively add another 5 degrees.  
She was able to plantar flex the right ankle "145" degrees.  
The same ranges of motion were present on the left side. 
Subtalar motion was unrestricted and non-painful.  Ankle 
motion was not painful. All toes could be palpated without 
causing discomfort.  Both Achilles tendons felt normal. At 
extremes of dorsiflexion performed passively, the veteran 
complained of discomfort in both Achilles tendons, but 
pressure on the tendons caused no pain. There were 
approximately ten to fifteen degrees of valgus of both heels 
on standing, with appropriate alignment of both Achilles 
tendons.  X-ray studies revealed mild hallux valgus deformity 
of the first toes of both feet, but no evidence of recent or 
old fracture and no evidence of degenerative or post- 
traumatic arthritis.

The examiner stated that she was significantly debilitated by 
her recent lung surgery and treatment.  The examiner stated 
that he was unable to confirm any evidence objectively 
indicating that the veteran's problem with either foot 
significantly had resulted in any functional loss due to 
pain.

X-ray studies performed at a private facility in April 2001 
show degenerative changes bilaterally, with osteophyte 
formation on the medial aspects of both first metatarsal 
heads.  The alignment at the first metatarsal-phalangeal 
joints was normal.  The heels appeared normal and the 
Achilles tendons showed no abnormalities.

An August 2001 statement from Dr. T, a VA examination in 
December 2001, and January and March 2002 statements from a 
private physician, E. L. C., M.D primarily concern bilateral 
knee injuries caused by falls due to her feet problems when 
she walked on uneven surfaces.  In the March 2002 statement, 
Dr. C. indicated that the veteran suffered from 
osteoarthritis bilaterally in her feet in the first medial 
aspect of both first MTP joints with loss of function, which 
went along with the loss of function and pain, and weakness 
in her feet.  This was likely a progression of the service-
connected stress fractures and traumatic arthritis in her 
great toes.

An examination was conducted by VA in May 2002.  The 
veteran's history of stress fractures during service was 
reviewed.  The veteran had been employed as a legal secretary 
but had to quit working due to breast cancer in 1995.  She 
took over the counter medication for her painful feet.  She 
used a quad cane for balance for fall prevention. She had 
abdominal surgery in February 2002 and was still recovering 
from this surgery.

The evaluation showed she was five foot seven and weighed 176 
pounds.  On examination, she walked with a moderate amount of 
discomfort.  She had decreased sensation over the hands and 
feet, with a glove and stocking anesthesia.  She had a 
tingling and numbness in her feet.  She had normal dorsalis 
pedis and posterior tibial pulses.  Skin examination was 
normal.  There was tenderness over the ball of the feet and 
heels.  She walked slowly and carefully and found it very 
hard to walk on her toes and heels. She had an unsteady gait.  
She had a hard time squatting because of the pain in her 
knees and felt uncomfortable to stand and walk on the feet.

Range of motion studies showed ankle plantar flexion from 0 
to 22 degrees on the left and from 0 to 20 degrees on the 
right.  Normal range was reported to be from 0 to 50 degrees. 
Dorsiflexion was 0 degrees on the left and from 0 to 2 
degrees on the right. Normal dorsiflexion was listed as being 
from 0 to 20 degrees. Inversion and eversion were not 
recorded.  There was limitation of motion of the metatarsal 
phalangeal, interphalangeal, proximal interphalangeal and 
distal interphalangeal joints of all toes.

The diagnostic impressions were stress fractures of the feet, 
resolved; peripheral neuropathy; unsteady gait/fall risk due 
to peripheral neuropathy (normal feet and ankles).  The 
examiner stated that the veteran had restrictions on standing 
and walking.

In a statement of functional loss the examiner stated that 
the veteran was having a hard time walking and used a quad 
cane to prevent falls.  It was hard for her to balance 
because her foot locked up.  This had been getting worse 
since December 1999.  The most she could walk was a block and 
then she had to rest.  She was able to stand about 20 
minutes.  Walking was restricted to 10 to 15 minutes.  Any 
kind of standing or walking aggravated her feet and caused 
pain. She stated that she had difficulty driving and 
shopping.  When the pain flared up she usually sat down and 
relaxed and this relieved some of the pain and discomfort in 
her feet.  She noticed swelling in her feet, especially the 
big toe.  She noticed redness.  She experienced shooting pain 
in the bottom of her feet at the ball and heel.  She had pain 
especially in the front of the feet where she was putting all 
her weight.  She fell at least once per month because of 
difficulty in balancing on her feet.  

It was reported that the VA medical facility had diagnosed 
degenerative disease of the metatarsal phalangeal joints.  
She wore tennis shoes.  She did not use inserts or any kind 
of brace in her shoes.

The examiner stated that the veteran had restricted plantar 
flexion and dorsiflexion. X-rays of feet and ankles were 
normal.  The examiner rendered an opinion the veteran had 
stress fractures of her feet and ankles and Achilles 
tendonitis in basic training.  She had weakness, 
fatigability, and incoordination of gait, which required a 
walking cane to ambulate.  This was not attributable to the 
service connected disability.

A VA podiatrist examined the veteran in May 2002.  The 
examination showed that the veteran had a bony eminence of 
the left first metatarsal head, without painful palpation. 
Range of motion of both first metatarsal phalangeal joints 
was normal, unrestricted and without pain.  There were no 
gross deformities and no pain in the lesser metatarsal 
phalangeal joints.  An ataxic gait with early heel lift was 
noted. X-ray studies showed mild joint space narrowing of the 
first metatarsal phalangeal joint on the left, with mild 
medial osteophyte formation.  There was no evidence of 
malaligned bones from a previous fracture.  The assessment 
was neuropathy secondary to chemotherapy.  The examiner 
stated that the bony eminence was not related to the history 
of stress fractures.  These changes would have occurred more 
readily after injury.  The examiner stated that the presence 
tenderness at the Achilles insertion with a gastroc-soleous 
equinus was contributing to early heel lift during gait and 
was most likely due to compensatory mechanism to alleviate 
the pain in her feet.

Received in May 2002 was a copy of medical literature 
concerning the symptoms associated with osteoarthritis.  A 
statement, dated in May 2002, was received from J. B., D.P.M.  
The veteran's history of stress fractures was again reviewed. 
The veteran was noted to walk with an antalgic gait.  The 
first metatarsal phalangeal joints had pain to palpation at 
the end range of motion in both plantar flexion and 
dorsiflexion.  There was noticeable crepitus, with limited 
range of motion.  There was also pain to palpation of the 
tibial seamoid on the left foot.  

X-ray studies of the left foot showed slight splaying of the 
5th metatarsal and uniform narrowing of the first metatarsal 
phalangeal joint.  Osteophyte spurring was noted off the 
lateral head of the first metatarsal and fibular sesamoid.  A 
subchondral cyst was located in the medial head of the first 
metatarsal.  Erosion was located at the lateral portion of 
the head of the first metatarsal.  There was a bipartite 
tibial sesamoid, but an old non-union fracture could not be 
ruled out. Studies of the right foot showed a slight splaying 
of the fifth metatarsal and some uniform joint space 
narrowing of the first metatarsal phalangeal joint with 
osteophyte formation on the fibular sesamoid.  The physician 
stated that the veteran was suffering from Achilles 
tendonitis, with associated ankle joint equinus and 
degenerative changes associated with traumatic arthritis at 
the ankle joint and first metatarsal phalangeal joints.  The 
veteran had loss of function and pain that was likely a 
progression of her service connected stress fractures and 
traumatic arthritis.  She also had Achilles tendonitis that 
had progressed over the years showing the decrease in the 
ankle joint anteriorly as well as the calcaneal spur.

In a letter dated in July 2002, Dr. J. T. C. Jr. informed the 
veteran, in response to her earlier call about her previous 
treatment, that Adriamycin does not cause peripheral 
neuropathy.  He added that if she had peripheral neuropathy 
it is due to other medications or causes.  He noted that 
Taxol is one such medication that she has received

A VA outpatient treatment record dated in July 2002, notes 
that the veteran's previous sensory neuropathy from Taxol has 
resolved and at this time there is no evidence of peripheral 
neuropathy.

In a letter dated in August 2002, Dr. J. B. reported that the 
veteran had a recent nerve conduction test study from which 
led him to conclude that her complaints results from early 
sensory hypersensitivity or most likely a symptom of complex 
regional pain syndrome.  He noted that the veteran was 
extremely hypersensitive to light touch or pressure and does 
exhibit signs of Allodynia (pain to a stimulus which normally 
does not provoke a pain response).  He stated that the 
veteran had episodes during the test of intense pain and 
cramping when no stimulus was present or long after the 
stimulus had been discontinued.  He concluded that the 
veteran's progressive degeneration caused by traumatic 
arthritis, which he observed set up in her feet years ago 
secondary to her service induced stress fractures of her 
metatarsals and calcaneus, over the years has likely led to 
the irritation of the nerve endings.  He added that the 
veteran's personality type also fits the profile.  In 
addition, he stated that signs and symptoms of complex 
regional pain syndrome can occur immediately or years after 
the incident or incidents and that neuropathy secondary to 
her chemotherapy is highly unlikely because she is not having 
any Trigeminal nerve distributions signs or symptoms or 
symptoms above the ankle or in her hands.

A VA examination was conducted in June 2003.  The examiner 
reviewed the veteran's claims file and noted that she 
complained of pain, weakness, stiffness, swelling, heat, 
fatigability and lack of endurance.  She also reported flare 
up of symptoms with inclement weather resulting in 5 percent 
additional functional impairment.  It was observed that she 
uses a four-prong cane, does not use any corrective shoes, 
has had no related surgery, and wears tennis shoes with no 
inserts.  On physical examination both feet appeared normal.  
The veteran had pain when standing on the toes and the 
function was additionally limited by pain, fatigue, weakness, 
and lack of endurance.  There was objective evidence of 
painful motion.  There was also evidence of instability, 
weakness, and tenderness.  Her gait revealed a moderate limp 
and it was noted that she appeared insecure on her feet and 
uses a four-pronged cane.  The examiner noted that there were 
no callosities, breakdown or unusual footwear pattern.  There 
were no skin or vascular changes.  The veteran's dorsalis 
pedis and posterior tibial pulsations were good.  Posture, 
standing, squatting, supination, pronation, and rising on 
toes and heels were characterized as poor.  An x-ray of the 
feet revealed bilateral mild hallux valgus deformity greater 
on the right side with degenerative changes in the first 
metatarsophalangeal joint.  The feet were otherwise normal 
with normal arch.  

Stress fracture bilateral with loss of function due to 
neuropathy was the diagnosis.  The examiner commented that 
the veteran does have peripheral neuropathy involving the 
feet etiologically attributable to the service-connected 
stress fractures with traumatic arthritis and Achilles 
tendonitis.  He added that the veteran's feet do exhibit 
weakened movement, excess fatigability, and incoordination 
attributable to the stress fractures as well as limited 
functional ability during flare-ups or prolonged use.  He 
opined that she had moderately severe foot disabilities

An RO rating action, dated in March 2004, granted the veteran 
service connection for right foot and left foot peripheral 
neuropathy and rated each of these disabilities as 10 percent 
disabling.

On her most recent VA examination in August 2004, the 
examiner reported that the veteran has a long history of foot 
pain that was initially thought to be caused by stress 
fractures.  He added that subsequently there has been no 
evidence of any stress fractures.  X-rays have been negative 
as well as recent bone scans provided to the veteran.  The 
examiner noted that x-rays of the veteran's feet in June 2003 
had shown mild bilateral hallux valgus deformity and mild 
degenerative joint disease of the first MP joints, but were 
otherwise normal.  On physical examination, the veteran had 
mild bilateral hallux valgus deformity.  Range of motion of 
the ankles was 10 degrees of dorsiflexion and 60 degrees of 
plantar flexion, bilaterally.  There was no joint tenderness 
or swelling.  There was no tenderness of the Achilles tendon.  
There was very thickened and tender bilateral plantar fascia.  
Plantar fascitis causing chronic foot pain syndrome probably 
of long-standing beginning in the military was the diagnosis.  
The examiner stated that the veteran had no evidence of 
degenerative joint disease or tendonitis.  She has moderate 
loss of function due to pain.  

The examiner reiterated that there was no evidence of current 
stress fractures and that her problem of painful feet is due 
to long-standing plantar fascitis.  He added that the 
veteran's plantar fascitis does exhibit weakened movement, 
excess fatigability and incoordination.  He further stated 
that the veteran's plantar fascitis also limits functional 
ability during flare-ups or when her feet are used repeatedly 
over a period of time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The RO has assigned a 20 percent rating for the veteran's 
service-connected residuals of stress fractures with 
traumatic arthritis and Achilles tendonitis for each foot 
under Diagnostic Codes 5010, 5284.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriated diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion. 5003.

Diagnostic Code 5284 provides for other foot injuries.  A 
maximum 30 percent evaluation is provided for severe foot 
injury.  For a moderately severe foot injury, a 20 percent 
evaluation is provided. For moderate foot injury, a 10 
percent evaluation is provided.

It is established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use and flare-ups, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2003)

Limited motion of the ankle will be rated as 20 percent 
disabling if marked. 38 C.F.R. Part 4, Code 5271 (2003).  
This is the highest rating permitted under this diagnostic 
code.

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion. 38 
C.F.R. 4.71, Plate 11 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. 4.14 (2003).

To summarize, the veteran's statements describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria. 

In this regard, the evidence reflects that the veteran did 
complain of severe foot and ankle pain, stiffness and 
fatigability involving her feet during the May 1999 VA 
examination at which time the diagnoses included Achilles 
tendinitis.  X-rays at that time were negative.  

The veteran has also submitted statements from several 
doctors, the most recent being in May 2002, which reflect 
that she had Achilles tendonitis and traumatic arthritis of 
both great toes and as a result was experiencing severe heel 
pad pain, weakness, and loss of function which was 
progressive in nature.  However, none of these statements 
made reference to the chemotherapy the veteran underwent 
apparently beginning February 2001 for a lung tumor.

The VA examiner in March 2001, who noted the recent 
chemotherapy, found no objective evidence indicating that the 
veteran's problem with either foot significantly had resulted 
in any functional loss due to pain.  Additionally, the VA 
orthopedic examiner in May 2002 reported that the examination 
of the feet and ankles were normal.  The complaints and 
symptoms the veteran reported were the result of peripheral 
neuropathy, a disability for which secondary service 
connection has recently been granted.  

On the VA examination in June 2003, the examiner found that 
the veteran had weakened movement, excess fatigability, and 
incoodination attributable to the service-connected bilateral 
stress fractures as well as flare-ups limiting functional 
impairment with prolonged use.  However, the examiner 
indicated that the stress fractures with loss of function was 
due to neuropathy.  The Board points out that the veteran is 
receiving separate 10 percent evaluations for the neuropathy 
involving each foot.  The VA examiner in June 2003 opined 
that her disabilities were moderately severe.  This degree pf 
severity is consistent with the current 20 percent rating in 
effect for each foot.

It was the opinion of the most recent VA examiner in August 
2004 that the veteran had a moderate loss of function due to 
pain.  

After reviewing the evidence the Board finds that the 
service-connected bilateral foot disorders are productive of 
no more than moderately severe impairment involving each 
foot.  

Also, the Board finds that the current findings, to include 
the tenderness in the Achilles tendon, and any functional 
impairment due to pain as set forth in the Deluca case are 
adequately reflected in the current 20 percent rating in 
effect for each foot, which does contemplate moderately 
severe impairment.  

It is the judgment of the Board that the preponderance of the 
evidence is against the veteran's claims.  The 20 percent in 
effect for each foot under Diagnostic Code 5284 contemplates 
any disability associated with the reported arthritis and 
Achilles tendonitis and separate rating are not warranted.  
38 C.F.R. § 4.41; Esteban v. Brown, 6 Vet. App. 259 (1994).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of stress fractures with traumatic arthritis 
and Achilles tendinitis of the right foot is denied.

Entitlement to an increased rating in excess of 20 percent 
for residuals of stress fractures with traumatic arthritis 
and Achilles tendonitis of the left foot is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


